Name: Commission Regulation (EC) No 1194/2009 of 30 November 2009 amending Regulation (EC) No 1702/2003 laying down implementing rules for the airworthiness and environmental certification of aircraft and related products, parts and appliances as well as for certification of design and production organisations (Text with EEA relevance)
 Type: Regulation
 Subject Matter: air and space transport;  transport policy;  environmental policy;  technology and technical regulations
 Date Published: nan

 8.12.2009 EN Official Journal of the European Union L 321/5 COMMISSION REGULATION (EC) No 1194/2009 of 30 November 2009 amending Regulation (EC) No 1702/2003 laying down implementing rules for the airworthiness and environmental certification of aircraft and related products, parts and appliances as well as for certification of design and production organisations (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 80(2) thereof, Having regard to Regulation (EC) No 216/2008 of the European Parliament and of the Council of 20 February 2008 on common rules in the field of civil aviation and establishing a European Aviation Safety Agency, and repealing Council Directive 91/670/EEC, Regulation (EC) No 1592/2002 and Directive 2004/36/EC (1), and in particular Article 5(5) thereof, Whereas: (1) In order to maintain a high uniform level of aviation safety in Europe, it is necessary to introduce changes to requirements and procedures for the certification of aircraft and related products, parts and appliances and of design and production organisations, in particular to introduce the definition of the concept of principal place of business; to improve the content of the Authorised Release Certificate EASA Form 1 and to revise the provisions on permit to fly. (2) Commission Regulation (EC) No 1702/2003 (2) should therefore be amended accordingly. (3) The measures provided for in this Regulation are based on the opinions (3) issued by the European Aviation Safety Agency (hereinafter the Agency) in accordance with Articles 17(2)(b) and 19(1) of Regulation (EC) No 216/2008. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 65 of the Regulation (EC) No 216/2008, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1702/2003 is amended as follows: 1. in Article 1(2), the following points (e), (f), (g) and (h) are added: (e) principal place of business  means the head office or registered office of the undertaking within which the principal financial functions and operational control of the activities referred to in this Regulation are exercised; (f) article  means any part and appliance to be used on civil aircraft; (g) ETSO  means European Technical Standard Order. The European Technical Standard Order is a detailed airworthiness specification issued by the Agency to ensure compliance with the requirements of this Regulation as a minimum performance standard for specified articles; (h) EPA  means European Part Approval. The European part Approval means the article has been produced in accordance with approved design data not belonging to the type-certificate holder of the related product, except for ETSO articles.; 2. in Article 3, paragraph 5, the reference to 21A.112 is replaced by 21A.112A; 3. in Article 5, the following paragraph 5 is added: 5. By way of derogation from paragraph 1, production organisations approved in accordance with Section A of Subparts F and G of the Annex (Part 21) to this Regulation may continue to issue Authorised Release Certificates or statements of conformity using the EASA Form 1, initial issue, as laid down in Appendix I of the Annex (Part 21) to this Regulation until 28 September 2010.; 4. the Annex (Part 21) is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 2009. For the Commission Antonio TAJANI Vice-President (1) OJ L 79, 19.3.2008, p. 1. (2) OJ L 243, 27.9.2003, p. 6. (3) Opinion 03/2006 on editorial changes, Opinion 05/2006 on the principal place of business, Opinion 06/2008 on EASA Form 1, Opinion 04/2007 on permit to fly. ANNEX The Annex (Part 21) to Regulation (EC) No 1702/2003 is amended as follows: 1. the table of contents is replaced by the following: Contents 21.1 General SECTION A  TECHNICAL REQUIREMENTS SUBPART A  GENERAL PROVISIONS 21A.1 Scope 21A.2 Undertaking by another person than the applicant for, or holder of, a certificate 21A.3 Failures, malfunctions and defects 21A.3B Airworthiness directives 21A.4 Coordination between design and production SUBPART B  TYPE-CERTIFICATES AND RESTRICTED TYPE-CERTIFICATES 21A.11 Scope 21A.13 Eligibility 21A.14 Demonstration of capability 21A.15 Application 21A.16A Airworthiness codes 21A.16B Special conditions 21A.17 Type-certification basis 21A.18 Designation of applicable environmental protection requirements and certification specifications 21A.19 Changes requiring a new type-certificate 21A.20 Compliance with the type-certification basis and environmental protection requirements 21A.21 Issue of a type-certificate 21A.23 Issue of a restricted type-certificate 21A.31 Type design 21A.33 Investigation and tests 21A.35 Flight tests 21A.41 Type-certificate 21A.44 Obligations of the holder 21A.47 Transferability 21A.51 Duration and continued validity 21A.55 Record-keeping 21A.57 Manuals 21A.61 Instructions for continued airworthiness (SUBPART C  NOT APPLICABLE) SUBPART D  CHANGES TO TYPE-CERTIFICATES AND RESTRICTED TYPE-CERTIFICATES 21A.90 Scope 21A.91 Classification of changes in type design 21A.92 Eligibility 21A.93 Application 21A.95 Minor changes 21A.97 Major changes 21A.101 Designation of applicable certification specifications and environmental protection requirements 21A.103 Issue of approval 21A.105 Record-keeping 21A.107 Instructions for continued airworthiness 21A.109 Obligations and EPA marking SUBPART E  SUPPLEMENTAL TYPE-CERTIFICATES 21A.111 Scope 21A.112A Eligibility 21A.112B Demonstration of capability 21A.113 Application for a supplemental type-certificate 21A.114 Showing of compliance 21A.115 Issue of a supplemental type-certificate 21A.116 Transferability 21A.117 Changes to that part of a product covered by a supplemental type-certificate 21A.118A Obligations and EPA marking 21A.118B Duration and continued validity 21A.119 Manuals 21A.120 Instructions for continued airworthiness SUBPART F  PRODUCTION WITHOUT PRODUCTION ORGANISATION APPROVAL 21A.121 Scope 21A.122 Eligibility 21A.124 Application 21A.125A Issue of a letter of agreement 21A.125B Findings 21A.125C Duration and continued validity 21A.126 Production inspection system 21A.127 Tests: aircraft 21A.128 Tests: engines and propellers 21A.129 Obligations of the manufacturer 21A.130 Statement of conformity SUBPART G  PRODUCTION ORGANISATION APPROVAL 21A.131 Scope 21A.133 Eligibility 21A.134 Application 21A.135 Issue of production organisation approval 21A.139 Quality system 21A.143 Exposition 21A.145 Approval requirements 21A.147 Changes to the approved production organisation 21A.148 Changes of location 21A.149 Transferability 21A.151 Terms of approval 21A.153 Changes to the terms of approval 21A.157 Investigations 21A.158 Findings 21A.159 Duration and continued validity 21A.163 Privileges 21A.165 Obligations of the holder SUBPART H  CERTIFICATES OF AIRWORTHINESS AND RESTRICTED CERTIFICATES OF AIRWORTHINESS 21A.171 Scope 21A.172 Eligibility 21A.173 Classification 21A.174 Application 21A.175 Language 21A.177 Amendment or modification 21A.179 Transferability and reissuance within Member States 21A.180 Inspections 21A.181 Duration and continued validity 21A.182 Aircraft identification SUBPART I  NOISE CERTIFICATES 21A.201 Scope 21A.203 Eligibility 21A.204 Application 21A.207 Amendment or modification 21A.209 Transferability and reissuance within Member States 21A.210 Inspections 21A.211 Duration and continued validity SUBPART J  DESIGN ORGANISATION APPROVAL 21A.231 Scope 21A.233 Eligibility 21A.234 Application 21A.235 Issue of design organisation approval 21A.239 Design assurance system 21A.243 Data 21A.245 Approval requirements 21A.247 Changes in design assurance system 21A.249 Transferability 21A.251 Terms of approval 21A.253 Changes to the terms of approval 21A.257 Investigations 21A.258 Findings 21A.259 Duration and continued validity 21A.263 Privileges 21A.265 Obligations of the holder SUBPART K  PARTS AND APPLIANCES 21A.301 Scope 21A.303 Compliance with applicable requirements 21A.305 Approval of parts and appliances 21A.307 Release of parts and appliances for installation (SUBPART L  NOT APPLICABLE) SUBPART M  REPAIRS 21A.431 Scope 21A.432A Eligibility 21A.432B Demonstration of capability 21A.433 Repair design 21A.435 Classification of repairs 21A.437 Issue of a repair design approval 21A.439 Production of repair parts 21A.441 Repair embodiment 21A.443 Limitations 21A.445 Unrepaired damage 21A.447 Record-keeping 21A.449 Instructions for continued airworthiness 21A.451 Obligations and EPA marking (SUBPART N  NOT APPLICABLE) SUBPART O  EUROPEAN TECHNICAL STANDARD ORDER AUTHORISATIONS 21A.601 Scope 21A.602A Eligibility 21A.602B Demonstration of capability 21A.603 Application 21A.604 ETSO Authorisation for an auxiliary power unit (APU) 21A.605 Data requirements 21A.606 Issue of ETSO authorisation 21A.607 ETSO authorisation privileges 21A.608 Declaration of design and performance (DDP) 21A.609 Obligations of holders of ETSO authorisations 21A.610 Approval for deviation 21A.611 Design changes 21A.613 Record-keeping 21A.615 Inspection by the Agency 21A.619 Duration and continued validity 21A.621 Transferability SUBPART P  PERMIT TO FLY 21A.701 Scope 21A.703 Eligibility 21A.705 Competent Authority 21A.707 Application for permit to fly 21A.708 Flight conditions 21A.709 Application for approval of flight conditions 21A.710 Approval of flight conditions 21A.711 Issue of a permit to fly 21A.713 Changes 21A.715 Language 21A.719 Transferability 21A.721 Inspections 21A.723 Duration and continued validity 21A.725 Renewal of permit to fly 21A.727 Obligations of the holder of a permit to fly 21A.729 Record-keeping SUBPART Q  IDENTIFICATION OF PRODUCTS, PARTS AND APPLIANCES 21A.801 Identification of products 21A.803 Handling of identification data 21A.804 Identification of parts and appliances 21A.805 Identification of critical parts 21A.807 Identification of ETSO articles SECTION B  PROCEDURES FOR COMPETENT AUTHORITIES SUBPART A  GENERAL PROVISIONS 21B.5 Scope 21B.20 Obligations of the competent authority 21B.25 Requirements for the organisation of the competent authority 21B.30 Documented procedures 21B.35 Changes in organisation and procedures 21B.40 Resolution of disputes 21B.45 Reporting/coordination 21B.55 Record-keeping 21B.60 Airworthiness directives SUBPART B  TYPE-CERTIFICATES AND RESTRICTED TYPE-CERTIFICATES (SUBPART C  NOT APPLICABLE) SUBPART D  CHANGES TO TYPE-CERTIFICATES AND RESTRICTED TYPE-CERTIFICATES SUBPART E  SUPPLEMENTAL TYPE-CERTIFICATES SUBPART F  PRODUCTION WITHOUT PRODUCTION ORGANISATION APPROVAL 21B.120 Investigation 21B.125 Findings 21B.130 Issue of letter of agreement 21B.135 Maintenance of the letter of agreement 21B.140 Amendment of a letter of agreement 21B.145 Limitation, suspension and revocation of a letter of agreement 21B.150 Record-keeping SUBPART G  PRODUCTION ORGANISATION APPROVAL 21B.220 Investigation 21B.225 Findings 21B.230 Issue of certificate 21B.235 Continued surveillance 21B.240 Amendment of a production organisation approval 21B.245 Suspension and revocation of a production organisation approval 21B.260 Record-keeping SUBPART H  CERTIFICATES OF AIRWORTHINESS AND RESTRICTED CERTIFICATES OF AIRWORTHINESS 21B.320 Investigation 21B.325 Issue of airworthiness certificate 21B.326 Certificate of airworthiness 21B.327 Restricted certificate of airworthiness 21B.330 Suspension and revocation of certificates of airworthiness and restricted certificates of airworthiness 21B.345 Record-keeping SUBPART I  NOISE CERTIFICATES 21B.420 Investigation 21B.425 Issue of noise certificates 21B.430 Suspension and revocation of a noise certificate 21B.445 Record-keeping SUBPART J  DESIGN ORGANISATION APPROVAL SUBPART K  PARTS AND APPLIANCES (SUBPART L  NOT APPLICABLE) SUBPART M  REPAIRS (SUBPART N  NOT APPLICABLE) SUBPART O  EUROPEAN TECHNICAL STANDARD ORDER AUTHORISATIONS SUBPART P  PERMIT TO FLY 21B.520 Investigation 21B.525 Issue of permits to fly 21B.530 Revocation of permits to fly 21B.545 Record-keeping SUBPART Q  IDENTIFICATION OF PRODUCTS, PARTS AND APPLIANCES APPENDICES  EASA FORMS; 2. the title of the section A is replaced by the following: 3. in point 21.A.14(b), point 5 is replaced by the following: 5. a fixed or adjustable pitch propeller.; 4. in point 21A.35(b), point 2 is replaced by the following: 2. For aircraft to be certificated under this section, except (i) hot-air balloons, free gas balloons, tethered gas balloons, sailplanes and powered sailplanes and (ii) airships and aeroplanes of 2 722 kg or less maximum take-off mass (MTOM), to determine whether there is reasonable assurance that the aircraft, its parts and appliances are reliable and function properly.; 5. point 21A.112 is replaced by the following paragraph: Any natural or legal person ( organisation ) that has demonstrated, or is in the process of demonstrating, its capability under 21A.112B shall be eligible as an applicant for a supplemental type-certificate under the conditions laid down in this Subpart.; 6. in point 21A.124(b), point 2 is replaced by the following: 2. an outline of the information required in point 21A.125A(b).; 7. point 21A.125 is replaced by the following paragraph: The applicant shall be entitled to have a letter of agreement issued by the Competent Authority agreeing to the showing of conformity of individual products, parts and appliances under this Subpart, after: (a) having established a production inspection system that ensures that each product, part or appliance conforms to the applicable design data and is in condition for safe operation; (b) having provided a manual that contains: 1. a description of the production inspection system required under point (a); 2. a description of the means for making the determination of the production inspection system; 3. a description of the tests required in points 21A.127 and 21A.128, and the names of persons authorised for the purpose of point 21A.130(a); (c) demonstrating that it is able to provide assistance in accordance with points 21A.3 and 21A.129(d).; 8. in point 21A.125B(c), the reference to 21B.143 is replaced by the reference to point 21B.125; 9. point 21A.126 is amended as follows: (i) in point (a), 21A.125 is replaced by 21A.125A(a); (i) in point (b), 21A.125(a) is replaced by 21A.125A(a); 10. in point 21A.127(a), 21A.125(a) is replaced by 21A.125A(a); 11. in point 21A.128, 21A.125(a) is replaced by 21A.125A(a); 12. point 21A.165 is amended as follows: (i) in point (c) point 2 is replaced by the following: 2. Determine that other products, parts or appliances are complete and conform to the approved design data and are in a condition for safe operation before issuing an EASA Form 1 to certify conformity to approved design data and condition for safe operation, and additionally in case of engines, determine according to data provided by the engine type-certificate holder that each completed engine is in compliance with the applicable emissions requirements as defined in point 21A.18(b), current at the date of manufacture of the engine, to certify emissions compliance, or; (ii) point (k) is replaced by the following: (k) Where applicable, under the privilege of point 21A.163(e), establish compliance with point 21A.711(c) and (e) before issuing a permit to fly to an aircraft.; 13. in point 21A.174(b)3(ii), 21A.184(c) is replaced by 21B.327(c); 14. point 21A.183 is deleted; 15. point 21A.184 is deleted; 16. point 21A.205 is deleted; 17. in point 21A.245, point (a) is replaced by the following: (a) The staff in all technical departments are of sufficient numbers and experience and have been given appropriate authority to be able to discharge their allocated responsibilities and that these, together with the accommodation, facilities and equipment are adequate to enable the staff to achieve the airworthiness and environmental protection objectives for the product.; 18. point 21A.263 is amended as follows: (a) in point (b), point 4 is replaced by the following 4. an ETSO authorisation under point 21A.602B(b)(1); or; (b) point (c) is amended as follows: (i) points 3 and 4 are replaced by the following: 3. to issue information or instructions containing the following statement: The technical content of this document is approved under the authority of DOA ref. EASA.21J.[XXXX]. 4. to approve documentary changes to the aircraft flight manual and supplements, and issue such changes containing the following statement: Revision No [YY] to AFM (or supplement) ref. [ZZ], is approved under the authority of DOA ref. EASA.21J.[XXXX].; (ii) point 7 is replaced by the following: 7. to issue a permit to fly in accordance with point 21A.711(b) for an aircraft it has designed or modified, or for which it has approved under point 21A.263(c)6 the conditions under which the permit to fly can be issued, and when the design organisation itself is controlling under its Design Organisation Approval the configuration of the aircraft and is attesting conformity with the design conditions approved for the flight.; 19. in point 21A.265, point (g) is replaced by the following: (g) Where applicable, under the privilege of point 21A.263(c)7, establish compliance with point 21A.711(b) and (e) before issuing a permit to fly to an aircraft.; 20. in point 21A.307, point (a) is replaced by the following: (a) Accompanied by an authorised release certificate (EASA Form 1), certifying that the item was manufactured in conformity to approved design data and is in a condition for safe operation; and; 21. point 21A.432 is replaced by the following: (a) Any natural or legal person that has demonstrated, or is in the process of demonstrating, its capability according to point 21A.432B shall be eligible as an applicant for a major repair design approval under the conditions laid down in this Subpart. (b) Any natural or legal person shall be eligible to apply for approval of a minor repair design.; 22. in point 21A.601, point (b) is deleted; 23. in point 21A.605(d), 21A.125(b) is replaced by 21A.125A(b); 24. in point 21A.606, point (c) is replaced by the following: (c) Expressly stating that it is prepared to comply with point 21A.609. 25. in point 21A.609, point (f) is replaced by the following: (f) Comply with points 21A.3, 21A.3B and 21A.4.; 26. point 21A.701 is replaced by the following: (a) Permits to fly shall be issued in accordance with this Subpart to aircraft that do not meet, or have not been shown to meet, applicable airworthiness requirements but are capable of safe flight under defined conditions and for the following purposes: 1. development; 2. showing compliance with regulations or certification specifications; 3. design organisations or production organisations crew training; 4. production flight testing of new production aircraft; 5. flying aircraft under production between production facilities; 6. flying the aircraft for customer acceptance; 7. delivering or exporting the aircraft; 8. flying the aircraft for Authority acceptance; 9. market survey, including customers crew training; 10. exhibition and air show; 11. flying the aircraft to a location where maintenance or airworthiness review are to be performed, or to a place of storage; 12. flying an aircraft at a weight in excess of its maximum certificated takeoff weight for flight beyond the normal range over water, or over land areas where adequate landing facilities or appropriate fuel is not available; 13. record breaking, air racing or similar competition; 14. flying aircraft meeting the applicable airworthiness requirements before conformity to the environmental requirements has been found; 15. for non-commercial flying activity on individual non-complex aircraft or types for which a certificate of airworthiness or restricted certificate of airworthiness is not appropriate. (b) This Subpart establishes the procedure for issuing permits to fly and approving associated flight conditions, and establishes the rights and obligations of the applicants for, and holders of, those permits and approvals of flight conditions.; 27. point 21A.703 is replaced by the following: (a) Any natural or legal person shall be eligible as an applicant for a permit to fly except for a permit to fly requested for the purpose of point 21A.701(a)15 where the applicant shall be the owner. (b) Any natural or legal person shall be eligible for application for the approval of the flight conditions.; 28. point 21.710(c) is replaced by the following: (c) Before approving the flight conditions, the Agency, the Competent Authority or the approved organisation must be satisfied that the aircraft is capable of safe flight under the specified conditions and restrictions. The Agency or the Competent Authority may make or require the applicant to make any necessary inspections or tests for that purpose.; 29. point 21A.711 is replaced by the following: (a) A permit to fly (EASA Form 20a, see Appendix) may be issued by the competent authority under the conditions specified in point 21B.525. (b) An appropriately approved design organisation may issue a permit to fly (EASA Form 20b, see Appendix) under the privilege granted under point 21A.263(c)7, when the flight conditions referred to in point 21A.708 have been approved in accordance with point 21A.710. (c) An appropriately approved production organisation may issue a permit to fly (EASA Form 20b, see Appendix) under the privilege granted under point 21A.163(e), when the flight conditions referred to in point 21A.708 have been approved in accordance with point 21A.710. (d) An appropriately approved continuing airworthiness management organisation may issue a permit to fly (EASA Form 20b, see Appendix) under the privilege granted under point M.A.711 of Annex I (Part M) to Regulation (EC) No 2042/2003, when the flight conditions referred to in point 21A.708 have been approved in accordance with point 21A.710. (e) The permit to fly shall specify the purpose(s) and any conditions and restrictions which have been approved in accordance with point 21A.710. (f) For permits issued under point (b), (c) or (d) a copy of the permit to fly and associated flight conditions shall be submitted to the competent authority at the earliest opportunity but not later than 3 days. (g) Upon evidence that any of the conditions specified in point 21A.723(a) are not met for a permit to fly that an organisation has issued pursuant to point (b), (c) or (d), that organisation shall revoke that permit to fly immediately and inform without delay the competent authority.; 30. in point 21A.723, point (a) is replaced by the following: (a) A permit to fly shall be issued for a maximum of 12 months and shall remain valid subject to: 1. compliance with the conditions and restrictions of point 21A.711(e) associated to the permit to fly; 2. the permit to fly not being surrendered or revoked; 3. the aircraft remaining on the same register.; 31. in point 21A.801, point (d) is replaced by the following: (d) For manned balloons, the identification plate prescribed in point (b) shall be secured to the balloon envelope and shall be located, if practicable, where it is legible to the operator when the balloon is inflated. In addition, the basket, load frame assembly and any heater assembly shall be permanently and legibly marked with the manufacturers name, part number, or equivalent, and serial number, or equivalent.; 32. in point 21A.804, point (a) is replaced by the following: (a) Each part or appliance shall be marked permanently and legibly with: 1. a name, trademark, or symbol identifying the manufacturer in a manner identified by the applicable design data; and 2. the part number, as defined in the applicable design data; and 3. the letters EPA for parts or appliances produced in accordance with approved design data not belonging to the type-certificate holder of the related product, except for ETSO articles.; 33. point 21B.125 is added as follows: (a) When during audits or by other means objective evidence is found by the competent authority, showing non-compliance of the holder of a letter of agreement with the applicable requirements of Section A of the Annex (Part 21), this finding shall be classified in accordance with 21A.125B(a). (b) The competent authority shall take the following actions: 1. for level 1 findings, immediate action shall be taken by the competent authority to limit, suspend or revoke the letter of agreement in whole or in part, depending upon the extent of the finding, until successful corrective action has been completed by the organisation; 2. for level 2 findings, the competent authority shall grant a corrective action period appropriate to the nature of the finding that shall not be more than 3 months. In certain circumstances, at the end of this period and subject to the nature of the finding, the competent authority can extend the 3 months period subject to a satisfactory corrective action plan. (c) Action shall be taken by the competent authority to suspend the letter of agreement in whole or in part in case of failure to comply within the timescale granted by the competent authority.; 34. in point 21B.135(b)2, 21A.125(b) is replaced by 21A.125A(b); 35. point 21B.143 is deleted 36. point 21B.145 is replaced by the following: (a) The limitation, suspension or revocation of the letter of agreement shall be communicated in writing to the holder of the letter of agreement. The competent authority shall state the reasons for the limitation, suspension or revocation and inform the holder of the letter of agreement on its right to appeal. (b) When a letter of agreement has been suspended it shall only be reinstated after compliance with Section A of Subpart F of the Annex (Part 21) has been re-established.; 37. point 21B.225 is replaced by the following: (a) When during audits or by other means objective evidence is found by the competent authority, showing non-compliance of the holder of a production organisation approval with the applicable requirements of Section A of the Annex (Part 21), this finding shall be classified in accordance with 21A.158(a). (b) The competent authority shall take the following actions: 1. for level 1 findings, immediate action shall be taken by the competent authority to limit, suspend or revoke the production organisation approval, in whole or in part, depending upon the extent of the finding, until successful corrective action has been completed by the organisation; 2. for level 2 findings, the competent authority shall grant a corrective action period appropriate to the nature of the finding that shall not be more than 3 months. In certain circumstances, at the end of this period and subject to the nature of the finding, the competent authority can extend the 3 months period subject to a satisfactory corrective action plan. (c) Action shall be taken by the competent authority to suspend the approval in whole or in part in case of failure to comply within the timescale granted by the competent authority.; 38. in point 21B.235, point (a) is replaced by the following: (a) In order to justify the maintenance of the production organisation approval the competent authority shall perform continued surveillance: 1. to verify that the production organisation approval holders quality system complies with Section A, Subpart G of this Annex (part 21); 2. to verify that the organisation of the production organisation approval holder operates in accordance with the production organisation exposition; and 3. to verify the effectiveness of the production organisation exposition procedures; and 4. to monitor by sample the standards of the product, part or appliance.; 39. point 21B.325 is replaced by the following: (a) The competent authority of the Member State of registry shall issue or change a Certificate of Airworthiness (EASA Form 25, see Appendix) without undue delay when it is satisfied that the requirements of point 21B.326 and the applicable requirements of Section A of Subpart H of this Annex (Part 21) are met. (b) The competent authority of the Member State of registry shall issue or change a Restricted Certificate of Airworthiness (EASA Form 24, see Appendix) without undue delay when it is satisfied that requirements of point 21B.327 and the applicable requirements of Section A of Subpart H of this Annex (Part 21) are met. (c) Action shall be taken by the competent authority to suspend the approval in whole or in part in case of failure to comply within the timescale granted by the competent authority.; 40. the following paragraph 21B.326 is added: The competent authority of the Member State of registry shall issue a certificate of airworthiness for: (a) new aircraft: 1. upon presentation of the documentation required by point 21A.174(b)(2); 2. when the competent authority of the Member State of registry is satisfied that the aircraft conforms to an approved design and is in a condition for safe operation. This may include inspections by the competent authority of the Member State of registry; (b) used aircraft: 1. upon presentation of the documentation required by point 21A.174(b)(3) demonstrating that: (i) the aircraft conforms to a type design approved under a type-certificate and any supplemental type-certificate, change or repair approved in accordance with Annex (Part 21); and (ii) the applicable airworthiness directives have been complied with; and (iii) the aircraft has been inspected in accordance with the applicable provisions of Annex I (Part M) of Regulation (EC) No 2042/2003; 2. when the competent authority of the Member State of registry is satisfied that the aircraft conforms to an approved design and is in a condition for safe operation. This may include inspections by the competent authority of the Member State of registry.; 41. the following paragraph 21B.327 is added: (a) The competent authority of the Member State of registry shall issue a restricted certificate of airworthiness for: 1. new aircraft: (i) upon presentation of the documentation required by point 21A.174(b)(2); (ii) when the competent authority of the Member State of registry is satisfied that the aircraft conforms to a design approved by the Agency under a restricted type-certificate or in accordance with specific airworthiness specifications, and is in a condition for safe operation. This may include inspections by the competent authority of the Member State of registry; 2. used aircraft: (i) upon presentation of the documentation required by point 21A.174(b)(3) demonstrating that: (A) the aircraft conforms to a design approved by the Agency under a restricted type-certificate or in accordance with specific airworthiness specifications and any supplemental type-certificate change or repair approved in accordance with the Annex (Part 21); and (B) the applicable airworthiness directives have been complied with; and (C) the aircraft has been inspected in accordance with the applicable provisions of Annex I (Part M) of Regulation (EC) No 2042/2003; (ii) when the competent authority of the Member State of registry is satisfied that the aircraft conforms to the approved design and is in a condition for safe operation. This may include inspections by the competent authority of the Member State of registry. (b) For an aircraft that cannot comply with the essential requirements referred to in the basic Regulation and which is not eligible for a restricted type-certificate, the Agency shall, as necessary to take account of deviations from these essential requirements: 1. issue and check compliance with specific airworthiness specifications ensuring adequate safety with regard to the intended use; and 2. specify limitations for use of this aircraft. (c) Limitations for use will be associated with restricted certificates of airworthiness, including airspace restrictions, as necessary to take account of deviations from essential requirements for airworthiness laid down in the basic Regulation.; 42. point 21B.525 is replaced by the following: The competent authority shall issue a permit to fly (EASA Form 20a, see Appendix) without undue delay: 1. upon presentation of the data required by point 21A.707; and 2. when the flight conditions referred to in point 21A.708 have been approved in accordance with point 21A.710; and 3. when the competent authority, through its own investigations, which may include inspections, or through procedures agreed with the applicant, is satisfied that the aircraft conforms to the design defined under point 21A.708 before flight.; 43. Appendix I is replaced by the following: Appendix I Authorised Release Certificate  EASA Form 1 referred to in the Annex (Part 21) Instructions for the use of EASA Form 1 These instructions relate only to the use of the EASA Form 1 for production purposes. Attention is drawn to Appendix II to Annex I (Part M) of Regulation (EC) No 2042/2003 which covers the use of the EASA Form 1 for maintenance purposes. 1. PURPOSE AND USE 1.1. A primary purpose of the certificate is to declare the airworthiness of new aviation products, parts and appliances (hereafter referred to as item(s) ). 1.2. Correlation must be established between the certificate and the item(s). The originator must retain a certificate in a form that allows verification of the original data. 1.3. The certificate is acceptable to many airworthiness authorities, but may be dependent on bilateral agreements and/or the policy of the airworthiness authority. The approved design data  mentioned in this certificate then means approved by the airworthiness authority of the importing country. 1.4. The certificate is not a delivery or shipping note. 1.5. Aircraft are not to be released using the certificate. 1.6. The certificate does not constitute approval to install the item on a particular aircraft, engine, or propeller but helps the end user determine its airworthiness approval status. 1.7. A mixture of production released and maintenance released items is not permitted on the same certificate. 1.8. A mixture of items certified in conformity with approved data  and to non-approved data  is not permitted on the same certificate. 2. GENERAL FORMAT 2.1. The certificate must comply with the format attached including block numbers and the location of each block. The size of each block may however be varied to suit the individual application, but not to the extent that would make the certificate unrecognisable. 2.2. The certificate must be in landscape  format but the overall size may be significantly increased or decreased so long as the certificate remains recognisable and legible. If in doubt consult the competent authority. 2.3. The User/Installer responsibility statement can be placed on either side of the form. 2.4. All printing must be clear and legible to permit easy reading. 2.5. The certificate may either be pre-printed or computer generated but in either case the printing of lines and characters must be clear and legible and in accordance with the defined format. 2.6. The certificate should be in English, and if appropriate, in one or more other languages. 2.7. The details to be entered on the certificate may be either machine/computer printed or hand-written using block letters and must permit easy reading. 2.8. Limit the use of abbreviations to a minimum, to aid clarity. 2.9. The space remaining on the reverse side of the certificate may be used by the originator for any additional information but must not include any certification statement. Any use of the reverse side of the certificate must be referenced in the appropriate block on the front side of the certificate. 3. COPIES 3.1. There is no restriction in the number of copies of the certificate sent to the customer or retained by the originator. 4. ERROR(S) ON A CERTIFICATE 4.1. If an end-user finds an error(s) on a certificate, he must identify it/them in writing to the originator. The originator may issue a new certificate if they can verify and correct the error(s). 4.2. The new certificate must have a new tracking number, signature and date. 4.3. The request for a new certificate may be honoured without re-verification of the item(s) condition. The new certificate is not a statement of current condition and should refer to the previous certificate in block 12 by the following statement: This certificate corrects the error(s) in block(s) [enter block(s) corrected] of the certificate [enter original tracking number] dated [enter original issuance date] and does not cover conformity/condition/release to service . Both certificates should be retained according to the retention period associated with the first. 5. COMPLETION OF THE CERTIFICATE BY THE ORIGINATOR Block 1 Approving competent authority/Country State the name and country of the competent authority under whose jurisdiction this certificate is issued. When the Competent Authority is the Agency, only EASA  must be stated. Block 2 EASA Form 1 header AUTHORISED RELEASE CERTIFICATE EASA FORM 1  Block 3 Form Tracking Number Enter the unique number established by the numbering system/procedure of the organisation identified in block 4; this may include alpha/numeric characters. Block 4 Organisation Name and Address Enter the full name and address of the production organisation (refer to EASA Form 55 Sheet A) releasing the item(s) covered by this certificate. Logos etc. of the organisation are permitted if they can be contained within the block. Block 5 Work Order/Contract/Invoice To facilitate customer traceability of the item(s), enter the work order number, contract number, invoice number, or similar reference number. Block 6 Item Enter line item numbers when there is more than one line item. This block permits easy cross-referencing to the Remarks block 12. Block 7 Description Enter the name or description of the item. Preference should be given to the term used in the instructions for continued airworthiness or maintenance data (e.g. Illustrated Parts Catalogue, Aircraft Maintenance Manual, Service Bulletin, Component Maintenance Manual). Block 8 Part Number Enter the part number as it appears on the item or tag/packaging. In case of an engine or propeller the type designation may be used. Block 9 Quantity State the quantity of items. Block 10 Serial Number If the item is required by regulation to be identified with a serial number, enter it here. Additionally, any other serial number not required by regulation may also be entered. If there is no serial number identified on the item, enter N/A . Block 11 Status/Work Enter either PROTOTYPE  or NEW . Enter PROTOTYPE  for: (i) The production of a new item in conformity with non-approved design data. (ii) Re-certification by the organisation identified in block 4 of the previous certificate after alteration or rectification work on an item, prior to entry into service, (e.g. after incorporation of a design change, correction of a defect, inspection or test, or renewal of shelf-life.) Details of the original release and the alteration or rectification work are to be entered in block 12. Enter NEW  for: (i) The production of a new item in conformity with the approved design data. (ii) Re-certification by the organisation identified in block 4 of the previous certificate after alteration or rectification work on an item, prior to entry into service, (e.g. after incorporation of a design change, correction of a defect, inspection or test, or renewal of shelf-life.) Details of the original release and the alteration or rectification work are to be entered in block 12. (iii) Re-certification by the product manufacturer or the organisation identified in block 4 of the previous certificate of items from prototype  (conformity only to non-approved data) to new  (conformity to approved data and in a condition for safe operation), subsequent to approval of the applicable design data, provided that the design data has not changed. The following statement must be entered in block 12: RE-CERTIFICATION OF ITEMS FROM PROTOTYPE  TO NEW : THIS DOCUMENT CERTIFIES THE APPROVAL OF THE DESIGN DATA [INSERT TC/STC NUMBER, REVISION LEVEL], DATED [INSERT DATE IF NECESSARY FOR IDENTIFICATION OF REVISION STATUS], TO WHICH THIS ITEM (THESE ITEMS) WAS (WERE) MANUFACTURED. The box approved design data and are in a condition for safe operation  should be marked in block 13a. (iv) The examination of a previously released new item prior to entry into service in accordance with a customer-specified standard or specification (details of which and of the original release are to be entered in block 12) or to establish airworthiness (an explanation of the basis of release and details of the original release are to be entered in block 12). Block 12 Remarks Describe the work identified in block 11, either directly or by reference to supporting documentation, necessary for the user or installer to determine the airworthiness of item(s) in relation to the work being certified. If necessary, a separate sheet may be used and referenced from the EASA Form 1. Each statement must clearly identify which item(s) in block 6 it relates to. If there is no statement, state None . Enter the justification for release to non-approved design data in block 12 (e.g. pending type-certificate, for test only, pending approved data). If printing the data from an electronic EASA Form 1 any data not appropriate in other blocks should be entered in this block. Block 13a Mark only one of the two boxes: 1. Mark the approved design data and are in a condition for safe operation box if the item(s) were manufactured using approved design data and found to be in a condition for safe operation. 2. Mark the non-approved design data specified in block 12 box if the item(s) were manufactured using applicable non-approved design data. Identify the data in block 12 (e.g. pending type-certificate, for test only, pending approved data). Mixtures of items released against approved and non-approved design data are not permitted on the same certificate. Block 13b Authorised Signature This space shall be completed with the signature of the authorised person. Only persons specifically authorised under the rules and policies of the competent authority are permitted to sign this block. To aid recognition, a unique number identifying the authorised person may be added. Block 13c Approval/Authorisation Number Enter the approval/authorisation number/reference. This number or reference is issued by the competent authority. Block 13d Name Enter the name of the person signing block 13b in a legible form. Block 13e Date Enter the date on which block 13b is signed, the date must be in the format dd = 2 digit day, mmm = first 3 letters of the month, yyyy = 4 digit year. Block 14a-14e General Requirements for blocks 14a-14e: Not used for production release. Shade, darken, or otherwise mark to preclude inadvertent or unauthorised use. User/Installer Responsibilities Place the following statement on the certificate to notify end users that they are not relieved of their responsibilities concerning installation and use of any item accompanied by the form: THIS CERTIFICATE DOES NOT AUTOMATICALLY CONSTITUTE AUTHORITY TO INSTALL. WHERE THE USER/INSTALLER PERFORMS WORK IN ACCORDANCE WITH REGULATIONS OF AN AIRWORTHINESS AUTHORITY DIFFERENT THAN THE AIRWORTHINESS AUTHORITY SPECIFIED IN BLOCK 1, IT IS ESSENTIAL THAT THE USER/INSTALLER ENSURES THAT HIS/HER AIRWORTHINESS AUTHORITY ACCEPTS ITEMS FROM THE AIRWORTHINESS AUTHORITY SPECIFIED IN BLOCK 1.STATEMENTS IN BLOCKS 13A AND 14A DO NOT CONSTITUTE INSTALLATION CERTIFICATION. IN ALL CASES AIRCRAFT MAINTENANCE RECORDS MUST CONTAIN AN INSTALLATION CERTIFICATION ISSUED IN ACCORDANCE WITH THE NATIONAL REGULATIONS BY THE USER/INSTALLER BEFORE THE AIRCRAFT MAY BE FLOWN. ; 44. Appendix II is replaced by the following: Appendix II Airworthiness Review Certificate  EASA Form 15a 45. Appendix IV is replaced by the following: Appendix IV Restricted Certificate of Airworthiness  EASA Form 24 Competent authority LOGO RESTRICTED CERTIFICATE OF AIRWORTHINESS (1) [Member State of registry] [COMPETENT AUTHORITY OF THE MEMBER STATE] (1) 1. Nationality and registration marks 2. Manufacturer and manufacturers designation of aircraft 3. Aircraft serial number 4. Categories 5. This Certificate of Airworthiness is issued pursuant to (2) [the Convention on International Civil Aviation dated 7 December 1944] and Regulation (EC) No 216/2008, Article 5(4)(b) in respect of the abovementioned aircraft which is considered to be airworthy when maintained and operated in accordance with the foregoing and the pertinent operating limitations. In addition to above the following restrictions apply: (1) (2) [The aircraft may be used in international navigation notwithstanding above restrictions]. Date of issue: Signature: 6. This Restricted Certificate of Airworthiness is valid unless revoked by the competent authority of the Member State of registry. A current Airworthiness Review Certificate shall be attached to this certificate. EASA Form 24 Issue 2. This certificate shall be carried on board during all flights 46. Appendix V is replaced by the following: Appendix V Certificate of Airworthiness  EASA Form 25 Competent authority LOGO CERTIFICATE OF AIRWORTHINESS (3) [Member State of registry] [COMPETENT AUTHORITY OF THE MEMBER STATE] (3) 1. Nationality and registration marks 2. Manufacturer and manufacturers designation of aircraft 3. Aircraft serial number 4. Categories 5. This Certificate of Airworthiness is issued pursuant to the Convention on International Civil Aviation dated 7 December 1944 and Regulation (EC) No 216/2008, Article 5(2)(c) in respect of the abovementioned aircraft which is considered to be airworthy when maintained and operated in accordance with the foregoing and the pertinent operating limitations. Limitations/Remark: (3) Date of issue: Signature: 6. This Certificate of Airworthiness is valid unless revoked by the competent authority of the Member State of registry. A current Airworthiness Review Certificate shall be attached to this certificate. EASA Form 25 Issue 2. This certificate shall be carried on board during all flights 47. Appendix VII is replaced by the following: Appendix VII Aircraft statement of conformity  EASA Form 52 AIRCRAFT STATEMENT OF CONFORMITY 1. State of manufacture 2. [MEMBER STATE] (4) A Member of the European Union (5) 3. Statement Ref No: 4. Organisation 5. Aircraft Type 6. Type-certificate Refs: 7. Aircraft Registration Or Mark 8. Manufacturers Identification No 9. Engine/Propeller Details (6) 10. Modifications and/or Service Bulletins (6) 11. Airworthiness Directives 12. Concessions 13. Exemptions, Waivers or Derogations (6) 14. Remarks 15. Certificate of Airworthiness 16. Additional Requirements 17. Statement of Conformity It is hereby certified that this aircraft confirms fully to the type-certificated design and to the items above in boxes 9, 10, 11, 12 and 13. The aircraft is in a condition for safe operation. The aircraft has been satisfactorily tested in flight. 18. Signed 19. Name 20. Date (d/m/y) 21. Production Organisation Approval Reference EASA Form 52 Issue 2. Instructions for the use of the Aircraft Statement of Conformity EASA Form 52 1. PURPOSE AND SCOPE 1.1. Use of the aircraft Statement of Conformity issued by a manufacturer producing under Part 21 Section A Subpart F is described under 21A.130 and the corresponding acceptable means of compliance. 1.2. The purpose of the aircraft Statement of Conformity (EASA Form 52) issued under Part 21 Section A Subpart G is to enable the holder of an appropriate production organisation approval to exercise the privilege to obtain an individual aircraft certificate of airworthiness from the competent authority of the Member State of registry. 2. GENERAL 2.1. The Statement of Conformity must comply with the format attached including block numbers and the location of each block. The size of each block may however be varied to suit the individual application, but not to the extent that would make the Statement of Conformity unrecognisable. If in doubt consult the competent authority. 2.2. The Statement of Conformity must either be pre-printed or computer generated but in either case the printing of lines and characters must be clear and legible. Pre-printed wording is permitted in accordance with the attached model but no other certification statements are permitted. 2.3. Completion may be either machine/computer printed or hand-written using block letters to permit easy reading. English, and where relevant, one or more of the official language(s) of the issuing Member State are acceptable. 2.4. A copy of the Statement and all referenced attachments are to be retained by the approved production organisation. 3. COMPLETION OF THE STATEMENT OF CONFORMITY BY THE ORIGINATOR 3.1. There should be an entry in all blocks to make the document a valid statement. 3.2. A Statement of Conformity may not be issued to the competent authority of the Member State of registry unless the design of the aircraft and its installed products are approved. 3.3. The information required in blocks 9, 10, 11, 12, 13 and 14 may be by reference to separate identified documents held on file by the production organisation, unless the competent authority agrees otherwise. 3.4. This Statement of Conformity is not intended to include those items of equipment that may be required to be fitted in order to satisfy applicable operational rules. However, some of these individual items may be included in block 10 or in the approved type design. Operators are therefore reminded of their responsibility to ensure compliance with the applicable operational rules for their own particular operation. Block 1 Enter name of the State of manufacture. Block 2 The competent authority under which authority the Statement of Conformity is issued. Block 3 A unique serial number should be pre-printed in this block for statement control and traceability purposes. Except that in the case of a computer generated document the number need not be pre-printed where the computer is programmed to produce and print a unique number. Block 4 The full name and location address of the organisation issuing the statement. This block may be pre-printed. Logos etc. are permitted if the logo can be contained within the block. Block 5 The aircraft type in full as defined in the type-certificate and its associated data sheet. Block 6 The type-certificate reference numbers and issue for the subject aircraft. Block 7 If the aircraft is registered then this mark will be the registration mark. If the aircraft is not registered then this will be such a mark that is accepted by the competent authority of the Member State and, if applicable, by the competent authority of a third country. Block 8 The identification number assigned by the manufacturer for control and traceability and product support. This is sometimes referred to as a Manufacturers Serial No or Constructors No. Block 9 The engine and propeller type(s) in full as defined in the relevant type-certificate and its associated data sheet. Their manufacturer identification No and associated location should also be shown. Block 10 Approved design changes to the aircraft definition. Block 11 A listing of all applicable airworthiness directives (or equivalent) and a declaration of compliance, together with a description of the method of compliance on the subject individual aircraft including products and installed parts, appliances and equipment. Any future compliance requirement time should be shown. Block 12 Approved unintentional deviation to the approved type design sometimes referred to as concessions, divergences, or non-conformances. Block 13 Only agreed exemptions, waivers or derogations may be included here. Block 14 Remarks. Any statement, information, particular data or limitation which may affect the airworthiness of the aircraft. If there is no such information or data, state; NONE . Block 15 Enter Certificate of Airworthiness , or Restricted Certificate of Airworthiness , or for the Certificate of Airworthiness requested. Block 16 Additional requirements such as those notified by an importing country should be noted in this block. Block 17 Validity of the Statement of Conformity is dependent on full completion of all blocks on the form. A copy of the flight test report together with any recorded defects and rectification details should be kept on file by the POA holder. The report should be signed as satisfactory by the appropriate certifying staff and a flight crew member, e.g. test pilot or flight test engineer. The flight tests performed are those defined under the control of the quality system, as established by 21A.139 in particular 21A.139(b)(1)(vi), to ensure that the aircraft conforms with the applicable design data and is in condition for safe operation. The listing of items provided (or made available) to satisfy the safe operation aspects of this statement should be kept on file by the POA holder. Block 18 The Statement of Conformity may be signed by the person authorised to do so by the production approval holder in accordance with 21A.145(d). A rubber stamp signature should not be used. Block 19 The name of the person signing the certificate should be typed or printed in a legible form. Block 20 The date the Statement of Conformity is signed should be given. Block 21 The competent authority approval reference should be quoted.; 48. Appendix IX is replaced by the following: Appendix IX Production Organisation Approval Certificates referred to in Subpart G of the Annex (Part 21)  EASA Form 55 49. Appendix X is replaced by the following: Appendix X Letter of agreement  EASA Form 65  referred to in Subpart F of the Annex (Part 21) (1) For use by the State of Registry. (2) Delete as applicable.; (3) For use by the State of Registry.; (4) Or EASA if EASA is the competent authority. (5) Delete for non-EU Member States or EASA. (6) Delete as applicable.